DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with CHRISTIAN HANSEN on 04 January 2021.
The application has been amended as follows: 
1.    (Currently Amended) A medicament delivery system configured to reduce the risk of inadvertently injecting medicament directly into a patient during a refill procedure via an external refilling apparatus, the medicament delivery system comprising:
an implantable medical pump including a refillable medicament reservoir accessible via an access port, wherein the refillable medicament reservoir includes a flexible diaphragm comprising a multi-stage biasing element having a nonlinear spring rate configured to create a relative vacuum within a medicament chamber when medicament is expelled from the medicament chamber beyond a predefined threshold, the multi-stage biasing element having a first biasing element and a second biasing element whereupon at least a partial compression of the first biasing element the flexible diaphragm transitions from a compression spring rate of the first biasing element alone to a higher, combined compression 
18.    (Currently Amended) A implantable medical pump configured to reduce the risk of inadvertently injecting medicament directly into a patient during a refill procedure via an external refilling apparatus, the implantable medical pump comprising:
a medicament reservoir configured to store a quantity of medicament, the medicament reservoir including a flexible diaphragm defining a medicament chamber; and
an access port configured to provide a pathway for medicament flowing into the medicament reservoir, wherein the flexible diaphragm comprises a multi-stage biasing element has a nonlinear spring rate configured to create a relative vacuum within the medicament chamber when medicament is expelled from the medicament chamber beyond a predefined threshold, the multi-stage biasing element having a first biasing element and a second biasing element whereupon at least a partial compression of the first biasing element the flexible diaphragm transitions from a compression spring rate of the first biasing element alone to a higher, combined compression spring rate of both the first and second biasing elements, so as to spontaneously draw a quantity of medicament into the medicament chamber during the refill procedure to reestablish the predefined 
20.    (Currently Amended) A method of reducing the risk of inadvertently injecting medicament directly into a patient during a refill procedure of an implantable medical pump via an external refilling apparatus, the method comprising:
providing an implantable medical pump including a refillable medicament reservoir accessible via an access port, wherein the refillable medicament reservoir includes a flexible diaphragm comprises a multi-stage biasing element having a nonlinear spring rate configured to create a relative vacuum within the medicament chamber when medicament is expelled from the medicament chamber beyond a predefined threshold, the multi-stage biasing element having a first biasing element and a second biasing element whereupon at least a partial compression of the first biasing element the flexible diaphragm transitions from a compression spring rate of the first biasing element alone to a higher, combined compression spring rate of both the first and second biasing elements;
expelling medicament from the medicament chamber beyond a predefined threshold to establish a relative vacuum within the medicament chamber; and
inserting a portion of an external refilling apparatus into the access port of the implantable medical pump, wherein proper placement of the portion of the 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant amendments define and distinguish over the Dorman reference (see Fig. 3 – Dorman). Specifically, while Dorman illustrates (Fig. 3) a rate change resultant to the spring displacement the rate change is owed to BOTH the first and second biasing elements for both spring rates (see Fig. 3 and 6). In contrast, the instant claimed invention requires the first, lower spring rate to be a product of the first biasing element, alone, whereas the second, high spring rate is a product of the first and second biasing elements working together (see Fig. 5B of the instant application).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/05/2021